Citation Nr: 0638644	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-43 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for Bell's palsy as 
secondary to interstitial lung disease and pulmonary 
fibrosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a skin disability, 
claimed as skin cancer, actinic keratosis and rosacea, 
claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1948 to March 1972.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision by the Reno, Nevada Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran was scheduled for a 
hearing before the Board at the RO in May 2005; in April 
2005, he cancelled that hearing.

By a July 2005 statement, the veteran raised the issues of 
entitlement to an increased rating for service-connected 
interstitial lung disease and pulmonary fibrosis and 
entitlement to a total disability rating based on individual 
unemployability.  Since these issues have not been developed 
for appellate review, they are referred to the RO for 
appropriate action.

The matters of entitlement to service connection for a skin 
disability, claimed as due to exposure to ionizing radiation 
based on a de novo review and entitlement to service 
connection for Bell's palsy as secondary to interstitial lung 
disease and pulmonary fibrosis are being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if any action on his part is 
required.


FINDINGS OF FACT

1.  An unappealed May 2003 rating decision denied service 
connection for a skin disability based essentially on a 
finding that such disability was not shown to be related to 
service, to include the veteran's exposure to ionizing 
radiation therein.

2.  Evidence received since the May 2003 rating decision 
includes evidence not of record at the time of that decision 
that tends to relate the veteran's skin disability to his 
exposure to ionizing radiation during service, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for a skin disability as 
secondary to ionizing radiation exposure may be reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter.  Notably, the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. § 
3.159 (c)(4)(iii).

B.	Factual Background

A rating decision in May 2003 denied service connection for a 
skin disability, claimed as skin cancer, actinic keratosis 
and rosacea, finding that such disability was not shown to be 
related to service or to the veteran's exposure to ionizing 
radiation therein.  The veteran did not appeal this decision.

The evidence of record in May 2003 included service personnel 
records which show that the veteran participated in 
atmospheric nuclear testing during Operation Castle, and 
service medical records which note that the veteran was seen 
in April 1970 for a pigment change in the lower lip but note 
no diagnosis of a chronic skin disability.  Post-service 
medical evidence included reports of private treatment for 
keratosis, rosacea and a possible suspicious lesion.  

Evidence received since May 2003 includes an April 2005 
letter from Dr. Strimling, who stated that the veteran had 
"extensive actinic damage involving his face and sun exposed 
extremities.  This is due in part to prior nuclear exposure 
as well as outside sun exposure over his lifetime."

C.	Legal Criteria

The veteran was properly notified of the May 2003 rating 
decision and of his appellate rights.  He did not appeal it, 
and it became final.  38 U.S.C.A. § 7105.  Generally, when a 
claim is disallowed, it may not be reopened and allowed, and 
a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108. [38 C.F.R. § 3.156(a), which 
defines "new and material evidence," was revised, effective 
for all claims to reopen filed on or after August 29, 2001.  
The instant claim to reopen was filed after that date (in May 
2004), and the new definition applies.]

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases become manifest to a degree of 
10 percent within one year from the date of separation from 
service, such disease shall be presumed to have been incurred 
or aggravated by such service, notwithstanding there is no 
evidence of that disease during service.  38 U.S.C.A. §§ 
1101, 1112(a), 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A "radiation-exposed veteran" is one who, while serving on 
active duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" includes participation in the 
occupation of Hiroshima or Nagasaki, Japan by United States 
forces during the period beginning on August 6, 1945 and 
ending on July 1, 1946.  38 C.F.R. § 38 C.F.R. § 
3.309(d)(3)(i),(ii).

Service connection for disability claimed as due to exposure 
to ionizing radiation during service can be established by 
three different methods.  See Davis v. Brown, 10 Vet. App. 
209 (1997).  First, there are certain types of cancer that 
are service connected on a presumptive basis if manifested in 
a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  Skin cancer is not among the listed 
diseases that may be presumptively service-connected if in 
radiation- exposed veterans.  See 38 C.F.R. § 3.309(d)(2). 

Second, service connection for "radiogenic disease" may be 
established under 38 C.F.R. § 3.311.  Skin cancer (as "any 
other cancer" see 38 C.F.R. § 3.311(b) (2)(xxiv)) is a 
radiogenic disease.  As for this method for establishing 
service connection based on ionizing radiation exposure, 
38 C.F.R. § 3.311 calls for the development of a dose 
assessment where it is established that a radiogenic disease 
first became manifest after service and was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  When the dose estimates provided pursuant to 
paragraph (a)(2) are reported as a range of doses to which a 
veteran may have been exposed, exposure at the highest level 
of the dose range reported will be presumed.  38 C.F.R. 
§ 3.311(a)(1).  

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when competent evidence establishes that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

D. Analysis

The RO denied service connection for a skin disability based 
on findings that that this disability was not shown to be 
related to service or to the veteran's exposure to radiation 
therein.  For "new" evidence to be material in such 
circumstances, it would have to tend to show that the 
veteran's skin disability is related to his exposure to 
radiation during service, or that the skin disability is 
otherwise related to service.  See 38 C.F.R. §§ 3.303, 3.311.

The evidence received since May 2003 does include a medical 
opinion from Dr. Strimling essentially stating that the 
veteran's radiation exposure may have contributed to his 
current skin disability.  This medical opinion raises a 
reasonable possibility of substantiating the veteran's claim.  
Accordingly, it is new and material evidence, and the claim 
seeking service connection for a skin disability may (and 
must) be reopened.


ORDER

The appeal to reopen a claim of service connection for a skin 
disability claimed as due to exposure to ionizing radiation 
is granted.





REMAND

With respect to the reopened claim for service connection for 
a skin disability as due to exposure to ionizing radiation 
there is nothing in the record that satisfies the 
notification requirements of the VCAA.  In addition, on March 
3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish the degree of 
disability or an effective date for any award of 
compensation.  The RO will have the opportunity to cure these 
notice deficiencies on remand.

Furthermore, further development of the record is required to 
comply with VA's duty to assist the veteran in the 
development of the facts pertinent to his claims.  Regarding 
the claim seeking service connection for a skin disability, 
none of the etiology opinions of record is adequate for 
adjudication purposes.  An April 2005 opinion from Dr. 
Strimling essentially states that the veteran's exposure to 
radiation during service may have caused his development of a 
skin disability.  No reasons and bases for this opinion are 
provided.  Furthermore, Dr. Strimling's opinion is not stated 
in terms of sufficient probability (i.e., at least as likely 
as not) to substantiate the veteran's claim.  There is also 
no indication that Dr. Strimling reviewed the veteran's 
claims file prior to rendering his opinion.  

Under 38 C.F.R. § 3.159(c)(4), a VA medical examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  In this case, additional VA 
examination is warranted.

Regarding the claim for service connection for Bell's palsy, 
in a January 2004 treatment record, Dr. Chang opined that the 
veteran has Bell's palsy secondary to herpes zoster virus.  
Dr. Chang also noted that the veteran was taking steroids for 
pulmonary fibrosis and asthma, and opined that this 
"probably contributes to immunosuppression making him 
susceptible to infections."  The veteran has not undergone a 
VA medical examination specifically for the purpose of 
determining the etiology of any current Bell's palsy.  
Therefore, additional VA examination is necessary.  See 38 
U.S.C.A. § 5103A.  Prior to the examination, all outstanding 
pertinent treatment records should be obtained.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  With regard to the veteran's claim 
for service connection for a skin 
disability claimed as secondary to 
exposure to ionizing radiation, the RO 
should send the veteran a letter 
providing the notice required under 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b), to include notification that he 
should submit any pertinent evidence in 
his possession.  With regard to both 
service connection claims on appeal, the 
RO should also provide the veteran notice 
regarding the degree of disability and 
effective dates of awards in accordance 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should ask the veteran to 
identify all medical care providers who 
have provided treatment for his Bell's 
palsy.  After securing any necessary 
releases, the RO should obtain complete 
records of such treatment, as well as any 
other pertinent evidence identified but 
not provided by the veteran.

4.  The RO should then arrange for the 
veteran to be examined by a physician 
with appropriate expertise 
(immunologist?) to determine the etiology 
of any current Bell's palsy.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Based upon the examination 
results and review of the claims file, 
the examiner should provide an opinion as 
to whether at least as likely as not any 
current Bell's palsy was caused by the 
veteran's service-connected interstitial 
lung disease and pulmonary fibrosis, to 
include any medication taken for this 
disability.  The opinion should include 
an explanation of its rationale.

5.  The RO should also arrange for the 
veteran to be examined by a dermatologist 
to determine the etiology of any current 
skin disability.  The veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  Based 
upon the examination results and review 
of the claims file, the examiner should 
provide an opinion as to whether at least 
as likely as not any current skin 
disability is related to the veteran's 
active military service, to specifically 
include any exposure to radiation 
therein.  The opinion should include an 
explanation of its rationale.

6.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity for response.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


